Citation Nr: 1503994	
Decision Date: 01/28/15    Archive Date: 02/09/15

DOCKET NO.  12-28 310	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss disability.

2.  Entitlement to service connection for headaches.

3.  Entitlement to service connection for a sinus disability, claimed as sinus congestion.

4.  Entitlement to service connection for a gastrointestinal disability.

5.  Entitlement to service connection for hepatitis.

6.  Entitlement to service connection for a respiratory disability, claimed as breathing problems, to include as due to asbestos exposure.

7,  Entitlement to an initial rating in excess of 10 percent for left carpal navicular fracture.

8.  Entitlement to higher initial ratings for lumbar disease with scoliosis, evaluated as 10 percent disabling prior to July 31, 2012 and as 20 percent disabling from that date.


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The Veteran had active service from December 1970 to October 1972.

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

The issue of entitlement to service connection for tinnitus has been raised by the record in a March 2014 statement from the Veteran, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issues of entitlement to service connection for bilateral hearing loss disability, a sinus disability, headaches, and a gastrointestinal disability, as well as higher initial evaluations for the left wrist and low back disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  There is no current diagnosis of hepatitis.

2.  There is no current diagnosis of a respiratory disability.


CONCLUSIONS OF LAW

1.  Hepatitis was not incurred in service.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2014).

2.  A respiratory disability was not incurred in service.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  

A letter dated in July 2009 advised the Veteran of the evidence necessary to support claims for service connection.  He was provided with information regarding the allocation of duties between himself and VA.  He was also advised of the manner in which VA determines disability ratings and effective dates.  

Subsequent letters notified the notified the Veteran of the status of his claims.  A December 2009 letter asked the Veteran for details regarding his claimed exposure to asbestos during service.

The Board finds that the content of the notice fully complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The appellant has been provided with every opportunity to submit evidence and argument in support of his claim and to respond to VA notices.  Further, the Board finds that the purpose behind the notice requirement has been satisfied because the appellant has been afforded a meaningful opportunity to participate effectively in the processing of his claim.  

The Board notes that this is a case in which the Veteran is challenging the initial evaluation assigned following the grant of service connection for his lumbar spine disability.  In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 490-91.

With respect to VA's duty to assist, service, VA, and private treatment records have been obtained and associated with the claims file.  

The Board acknowledges that the Veteran has not been afforded VA medical examinations with respect to his claims of entitlement to service connection for hepatitis or a respiratory disability.  However, the Board finds that VA examinations are not necessary in order to render decisions in these claims.  There are two pivotal cases which address the need for a VA examination, Duenas v. Principi, 18 Vet. App. 512 (2004) and McLendon v. Nicholson, 20 Vet App. 79 (2006).  In McLendon, the Court held that in disability compensation claims, the Secretary must provide a VA medical examination when there is: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  Id. at 81.  In Duenas, the Court held that a VA examination is necessary when the record: (1) contains competent evidence that the Veteran has persistent or recurrent symptoms of the claimed disability and (2) indicate that those symptoms may be associated with his active military service.

The Board finds that there is no evidence of current disability regarding these claims.  The objective evidence of record does not include information as to any complaint, abnormal finding or diagnosis during service; any current diagnosis; or any potential relationship to service.  Accordingly, VA examinations are not warranted.

The Veteran has not otherwise identified any additional evidence or information which could be obtained to substantiate the claims.  The Board is also unaware of any such outstanding evidence or information.  Therefore, the Board is also satisfied that VA has complied with the duty to assist requirements of the VCAA and the implementing regulations.  For the foregoing reasons, it is not prejudicial to the Veteran for the Board to proceed to a final decision in this appeal.

Analysis

Service Connection

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).  However, "[a] determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 (1993).

Entitlement to VA compensation may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110 (wartime service), 1131 (peacetime service); 38 C.F.R. § 3.303.  To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).   

Service incurrence or aggravation of psychosis may be presumed to have been incurred or aggravated if the disability is manifested to a compensable degree within one year of the Veteran's discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2014).

Service treatment records are negative for any diagnosis, complaint, or abnormal finding suggestive of hepatitis or a respiratory disability.  In April 1972, the Veteran was administered a gamma globulin shot for exposure to infectious hepatitis.  At that time, his urine was negative for bile.  On various occasions during service, the Veteran was treated for colds and upper respiratory infections.  On separation examination in September 2972, the Veteran's abdomen and viscera were normal, as were his chest and lungs.  

In his June 2009 claim, the Veteran stated that hepatitis began in February 1972, in Germany.  He did not identify an onset date for the claimed respiratory disability.

Neither VA nor private post-service medical records obtained and associated with the record indicate a diagnosis of hepatitis, a respiratory disability, or any abnormal findings suggestive of such diagnoses.

 Upon careful review of the record, the Board has concluded that service connection is not warranted for the claimed hepatitis or respiratory disability.  In this regard, there is no indication of these claimed disabilities during service, in the years following service, or currently.  While the Veteran has reported that these claimed disabilities began in service, there has been no medical diagnosis rendered with regard to hepatitis or his respiratory system.  In the absence of proof of a current disability, there can be no valid claim for service connection.  Brammer  v. Derwinski, 3 Vet. App. 223 (1992); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (service connection may not be granted unless a current disability exists).  A symptom or a finding, without a diagnosed or identifiable underlying malady or condition, does not, in and of itself, constitute a "disability" for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999). 

The Court has consistently held that, under the law, a "determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service."  Watson v. Brown, 4 Vet. App. 309 (1993).  This principle has been repeatedly reaffirmed by the Federal Circuit, which has stated that "a veteran seeking disability benefits must establish . . . the existence of a disability [and] a connection between the veteran's service and the disability."  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).

To the extent that the Veteran asserts that he has hepatitis and a respiratory disability that are related to service, the Board observes that he may attest to factual matters of which he has first-hand knowledge, such as subjective complaints, and that his assertions in that regard are entitled to some probative weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).    He is competent to report incidents and symptoms in service and symptoms since then.  He is not, however, competent to render an opinion as to diagnosis because he does not have the requisite medical knowledge or training, and because such matters are beyond the ability of a lay person to observe.  See Rucker v. Brown, 10 Vet. App. 67, 71 (1997); see also Jandreau v. Nicholson, 492 F.3d 1372   (Fed. Cir. 2007).  

For the reasons expressed above, the Board finds that a preponderance of the evidence is against the Veteran's claims of entitlement to service connection for hepatitis and a respiratory disability, and the claims must be denied.  Because the preponderance of the evidence is against the claims, the benefit of the doubt doctrine is not for application.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for hepatitis is denied.

Entitlement to service connection for a respiratory disability is denied.


REMAND

Service Connection Claims

	Bilateral Hearing Loss Disability

The Board notes that the Veteran has stated that he experienced problems with his hearing acuity during service.  The Board also notes that the Veteran served as a light infantryman, and that he has described the use of various weapons during services without hearing protection.  

On induction examination in September 1970, audiometric testing revealed the following puretone thresholds:







HERTZ




500
1000
2000
3000
4000

Right
0
0
0
Not tested
15

Left
10
0
10
Not tested
30


On separation examination in September 1972, puretone thresholds were as follows:




HERTZ




500
1000
2000
3000
4000

Right
25
15
15
Not tested
15

Left
25
20
20
Not tested
20


A VA examination was conducted in August 2012, and the examiner concluded that the Veteran's current hearing loss was not related to service.  However, she reasoned only that the Veteran had normal hearing at separation.  She did not discuss the shift in the Veteran's puretone thresholds between induction and separation, nor did she address the Veteran's statements regarding symptoms during service and thereafter.  As such, the Board finds that the examination is not adequate for the purpose of deciding this claim, and that clarification of the examiner's opinion is necessary.

	Sinus Condition and Headaches

The Veteran was treated on various occasions for common colds and upper respiratory infections during service.  In a March 2014 statement, he maintained that a sinus condition started during service in 1971 and existed at present.  He indicated his belief that his headaches were related to his sinus problems.

On VA examination in July 2012, the examiner noted diagnoses of chronic sinusitis and non-allergic rhinitis.  X-rays on the date of examination were read by a radiologist to show that there was chronic frontal and maxillary disease.  A CT scan was read to show normal frontal, ethmoid, and sphenoid sinuses with mild mucosal changes in the maxillary sinuses.  The examining physician stated that she disagreed with the interpretation of chronic frontal and maxillary disease on regular X-rays and read them to be disease free.  She indicated that a CT was obtained, which the radiologist stated showed mucosal thickening in the floor of the maxillary sinus; she disagreed, and stated that the mild change represented a small amount of fluid and not mucosal thickening.  She stated that this was non-pathologic secretions in the sinus.  She concluded that there was no clinical or radiologic evidence of chronic sinus disease.  This, however, does not comport with her diagnosis of chronic sinusitis.  It is unclear whether there is a diagnosis referable to the Veteran's sinus complaints and if so, whether such is related to complaints during service.  This question, as well as the question of whether there are headaches that are related to service or service-connected disability, must be clarified.

	Gastrointestinal Disability

Service treatment records reflect that the Veteran was treated for acute viral gastroenteritis in February 1972.  He was also treated for right abdominal pain beginning in July 1972, which providers eventually determined was musculoskeletal in nature.  

In October 2012, the Veteran stated his belief that the medication he took for his service-connected left wrist and low back disabilities had affected his stomach.  He has not been afforded a VA examination regarding the etiology this disability, to include whether such is related to medications used for service-connected disabilities.  Such should be scheduled.

Evaluation of Left Wrist and Low Back

The Veteran underwent orthopedic examinations in July 2012.  With respect to his wrist, the examiner noted that a hand examination had been ordered and completed the disability benefits questionnaire for the hand.  While he provided some information concerning a brief physical examination of the Veteran's wrist, he did not address the Veteran's report of numbness in the left thumb.  Because the Veteran's reported complaints suggest neurological symptoms, the Board concludes that the Veteran should be scheduled for a VA wrist examination to determine the severity of this disability and obtain an opinion regarding whether there are any neurological manifestations.

With respect to the Veteran's low back, the Board notes that a comprehensive examination was conducted in July 2012.  VA outpatient records associated with the Veteran's electronic Virtual VA claims file include a June 2013 VA treatment record reflecting the Veteran's report of having been treated by a private physical therapist for his back.  Records of this treatment should be sought, and if they suggest worsening of the Veteran's back disability, a current examination should be scheduled.

In light of the above discussion, the Board has determined that additional development is required.  Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he identify all providers of non-VA treatment for his back disability, to include the private physical therapy provider he reported during a June 2013 VA outpatient visit.  He should be asked to provide appropriate releases for any identified private provider.  Obtain any records sufficiently identified by the Veteran.

If, after continued efforts to obtain the records VA concludes that it is reasonably certain they do not exist or further efforts to obtain them would be futile, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).  The Veteran must then be given an opportunity to respond.

2.  Return the claims file to the audiologist who conducted the August 2012 VA examination.  If she is unavailable, the claims file should be forwarded to a similarly qualified audiologist to address the questions set forth below.  If the audiologist concludes that an additional examination should be conducted, such should be scheduled.    

Following review of the claims file and the Board's remand, the audiologist should provide an opinion regarding whether it is at least as likely as not (i.e., probability of 50 percent), that the Veteran's bilateral hearing loss disability is related to any disease or injury in service.  

Review of the entire claims file is required; however, the examiner should specifically address the shift in the Veteran's hearing acuity as demonstrated by testing at induction and separation, the Veteran's service as a light weapons infantryman, and his credible statements regarding in-service symptoms.  Note that the absence of documented treatment in the service treatment records cannot alone be the basis of a negative opinion.  Rather, the opinion must consider the credible statements of the Veteran regarding his in-service symptoms.

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

If the examiner is unable to offer any of the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion cannot be provided without resort to speculation, together with a statement as to whether there is additional evidence that might enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010). 

3.  Return the claims file to the physician who conducted the July 2012 VA sinus examination.  If she is unavailable, the claims file should be forwarded to a similarly qualified physician to address the questions set forth below.  If the physician concludes that an additional examination should be conducted, such should be scheduled.    

Following review of the claims file and the Board's remand, the physician should specify whether there are any diagnoses pertaining to the Veteran's sinuses and headache complaints.  The physician should specifically discuss the diagnoses set forth in the July 2012 examination report as well as the discussion seeming to suggest that there is no current chronic sinus disability.  If any diagnosis is made, the physician should provide an opinion regarding whether it is at least as likely as not (i.e., probability of 50 percent), that such diagnosis is related to any disease or injury in service.  

Review of the entire claims file is required; however, the examiner should specifically address the Veteran's treatment during service, his credible statements regarding in-service symptoms and continuity of symptoms following service to the present, and his contention that his claimed headaches are related to his sinus symptoms.  Note that the absence of documented treatment in the service treatment records cannot alone be the basis of a negative opinion.  Rather, the opinion must consider the credible statements of the Veteran regarding his in-service symptoms.

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

If the examiner is unable to offer any of the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion cannot be provided without resort to speculation, together with a statement as to whether there is additional evidence that might enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010). 

4.  Schedule the Veteran for a VA gastrointestinal examination to determine the nature and etiology of any currently present gastrointestinal disability.  The claims folders must be made available to and reviewed by the examiner.  All indicated studies should be performed.  

With respect to any currently present gastrointestinal disability, the examiner should provide an opinion regarding whether it is at least as likely as not (i.e., probability of 50 percent), that any currently present gastrointestinal disability is related to any disease or injury in service.  The examiner should also provide an opinion regarding whether it is at least as likely as not (i.e., probability of 50 percent), that any currently present gastrointestinal disability is related to medications used for the Veteran's service-connected left wrist and low back disabilities.  

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

If the examiner is unable to offer any of the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion cannot be provided without resort to speculation, together with a statement as to whether there is additional evidence that might enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010). 

5.  Schedule the Veteran for a VA examination by a clinician with the requisite expertise to determine the severity of his service-connected low back disability.  All appropriate tests and studies should be accomplished (with all results made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

The examiner should also elicit a complete history from the Veteran.  The claims file should be provided to the examiner for review.

The examiner should comment on any functional loss due to weakened movement, excess fatigability, incoordination, or pain on use, and should state whether any pain claimed by the Veteran is supported by adequate pathology, e.g., muscle spasm, and is evidenced by his visible behavior, e.g., facial expression or wincing, on pressure or manipulation.  The examiner's report should include a description of the above factors that pertain to functional loss due to the low back disability that develops on repetitive use or during flare-up. 

      The examiner must express an opinion as to whether 
there is ankylosis of any portion of the thoracolumbar spine.  The examiner should be asked to specify the point during motion that the Veteran's experiences pain.  

The examiner should set forth all examination findings, along with complete rationale for the conclusions reached, in an examination report.

If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion cannot be provided without resort to speculation, together with a statement as to whether there is additional evidence that might enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

6.  Schedule the Veteran for a VA examination by a clinician with the requisite expertise to determine the severity of his service-connected left wrist disability.  All appropriate tests and studies should be accomplished (with all results made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

The examiner should also elicit a complete history from the Veteran.  The claims file should be provided to the examiner for review.

The examiner should comment on any functional loss due to weakened movement, excess fatigability, incoordination, or pain on use, and should state whether any pain claimed by the Veteran is supported by adequate pathology, e.g., muscle spasm, and is evidenced by his visible behavior, e.g., facial expression or wincing, on pressure or manipulation.  The examiner's report should include a description of the above factors that pertain to functional loss due to the left wrist disability that develops on repetitive use or during flare-up. 

      The examiner must express an opinion as to whether 
there is ankylosis of the left wrist  The examiner should be asked to specify the point during motion that the Veteran's experiences pain.  

The examiner should set forth all examination findings, along with complete rationale for the conclusions reached, in an examination report.

If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion cannot be provided without resort to speculation, together with a statement as to whether there is additional evidence that might enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

7.  Upon completion of the above directed examinations, review the examination reports for compliance with the Board's directives.  Any deficiencies should be addressed prior to recertification to the Board.  

8.  The Veteran is hereby notified that it is his responsibility to report for any examination, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655.

9.  Then, readjudicate the Veteran's claim, with application of all appropriate laws, regulations, and case law, and consideration of any additional information obtained as a result of this remand.  If the decision remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


